




Exhibit 10.13

 

Summary Sheet for Executive Officer Compensation

 

Base Salary

 

The following table sets forth the current base salaries of IntriCon
Corporation’s CEO, CFO and each of the executive officers who will be named in
the Summary Compensation Table incorporated by reference into IntriCon
Corporation’s Annual Report on Form 10-K for the year ended December 31, 2006
from the proxy statement that will be filed in connection with the 2007 annual
shareholders’ meeting (the “Named Executive Officers”).

 

Name and Principal Position

2007 Annual
Base Salary

Mark S. Gorder,

President and Chief Executive Officer

$312,000

 

 

Scott Longval,

Chief Financial Officer and Treasurer

$130,000

 

 

Steven M. Binnix,

Vice President and General Manager of RTI Electronics

$156,000

 

 

Christopher D. Conger,
Vice President, Research and Development

$145,600

 

 

Michael P. Geraci,

Vice President, Sales and Marketing

$156,000

 

 

Dennis L. Gonsior,

Vice President, Global Operations

$145,600

 

Bonuses

 

The Compensation Committee also approved the 2007 Bonus Plan (the “Bonus Plan”),
which is not set forth in a written agreement. Pursuant to the Bonus Plan, each
of the Named Executive Officers is eligible to receive a cash bonus based on the
Corporation exceeding certain earnings per share target amounts for the fiscal
year 2007 (calculated after giving effect to any bonuses accrued under the Bonus
Plan). Depending upon the earnings per share target amount, Mr. Gorder is
eligible to receive a bonus up to 150% of his base salary and each of the other
Named Executive Officers are eligible to receive a bonus up to 75% of their
respective base salary.

 

Plans and Other Arrangements

 

The Named Executive Officers are also eligible to:

 

•

Participate in the 2007 Bonus Plan;

 

•

Participate in the 2006 Equity Incentive Plan; and

 

•

Participate in the Company’s broad-based benefit programs generally available to
its salaried employees, including health, disability and life insurance
programs, and qualified 401(k) plan.

 

 



--------------------------------------------------------------------------------